UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0058 FORM 12b-25 SEC FILE NUMBER 000-25496 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check one): ÿ Form 10-K ÿ Form 20-F ÿ Form 11-K SForm 10-Q ÿ Form 10-D ÿ Form N-SAR ÿ Form N-CSR For Period Ended: June 30, 2013 ÿ Transition Report on Form 10-K ÿ Transition Report on Form 20-F ÿ Transition Report on Form 11-K ÿ Transition Report on Form 10-Q ÿ Transition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Bering Exploration, Inc. Full Name of Registrant N/A Former Name if Applicable 710 N. Post Oak Road, Suite 410 Address of Principal Executive Office (Street and Number) Houston, Texas 77024 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) £ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense S (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D,or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and £ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Management was unable to obtain and compile the business and financial information necessary to complete the Company’s financial statements for the quarter ended June 30, 2013 and other required information in time for filing the Form 10-Q.Such information is required in order to prepare a complete filing.As a result of this delay, the registrant is unable to complete and file its Annual Report on Form 10-Q within the prescribed time period without unreasonable effort or expense.The Company expects to file within the extension period. SEC 1344 (03-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Steven M. Plumb 780-0806 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). SYes £No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? £Yes SNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Bering Exploration, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date August 14, 2013 By /s/ Steven M. Plumb Printed Name: Steven M. Plumb Title:Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
